DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.	Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows.  Claim 20 defines a “product” embodying functional descriptive material.  However, the claim does not define a “non-transitory” computer-readable medium,  “non-transitory” computer-readable memory or a “non-transitory” computer program product and is thus non-statutory for that reason (i.e., “When functional descriptive material is recorded on some computer-readable medium it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized” – Guidelines Annex IV).  The scope of the presently claimed invention encompasses products that are not necessarily computer readable, and thus NOT able to impart any functionality of the recited program.  The examiner suggests amending the claim(s) to embody the program on a “non-transitory computer-readable medium” or equivalent; assuming the specification does NOT define the computer readable medium as a “signal”, “carrier wave”, or 


Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nicholson et al. (US 20180341654 A1 hereinafter, Nicholson ‘654) in combination with Albadawi et al. (US 20180232563 A1 hereinafter, Albadawi ‘563).
Regarding claim 11; Nicholson ‘654 discloses an information handling device (Fig. 1, Information Handling Device 100) 
comprising: 
a sensor (Fig. 1, Devices 120 i.e. Devices 120 are commonly included, e.g., an image sensor such as a camera. Paragraph 0020);
an audio capture device (Fig. 1, Devices 120 i.e. At 301, an embodiment may receive user input. The input may be received at an input device (e.g., audio capture device). NOTE: Fig. 1 shows wherein Devices 120 include short range wireless, camera, audio devices, microphone, external storage and etc. Paragraph 0027); 
(Fig. 1, Software + Processor 110);
a memory device  (Fig. 180, Flash Memory 180) 
that stores instructions executable by the processor (i.e. A memory device that stores instructions executable by the processor. Paragraph 0003) 
to: capture environmental audio (i.e. An input method comprising voice input provided to at least one audio capture device associated with the electronic device (e.g., a microphone, etc.). Paragraph 0027);
Nicholson ‘654 does not expressly disclose the limitations as expressed below.
Albadawi ‘563 discloses receive a user query (i.e. Voice listener 30 may receive audio data from the surrounding environment. Paragraph 0046)
wherein the user query comprises at least one deictic term (Fig. 6A, Step 308 i.e. At 308 the method 300 may include performing deictic resolution on slots that contain words that cannot be fully understood without additional contextual information. Deictic resolution may be performed using data from one or more sensors, such as captured image data, audio data, position information, etc. Paragraphs 0085-0086)
disambiguate, by analyzing the captured environmental audio, the user query (Fig. 6A , Step 314 i.e. At 314 the method 300 may include asking the user to disambiguate and/or resolve one or more slots containing ambiguous information. Paragraph 0090);
and provide, based on the disambiguating, a response to the user query (i.e. When the intent handler 50 receives a response to its query from the user (via the voice listener 30 and parser 40), the intent handler may populate the slot with the response. Paragraph 0103)
Nicholson ‘654 and Albadawi ‘563 are combinable because they are from same field of endeavor of speech systems (Albadawi ‘563 at “Background”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Nicholson ‘654 by the limitations as taught by Albadawi ‘563. The motivation for doing so would have been advantageous to better


Regarding claim 12; Nicholson ‘654 discloses wherein the environmental audio corresponds to an audible conversation (i.e. An embodiment may comprise the visual data along with additional types of data. For example, using the aforementioned example, an embodiment may display a radar map while also providing the additional audible output "it is currently raining". Paragraph 0032). 

Regarding claim 13; Nicholson ‘654 as modified does not expressly disclose does not expressly disclose the limitations as expressed below.
Albadawi ‘563 discloses wherein the environmental audio corresponds to a sound stream produced by an entity selected from the group consisting of another device, an object, a person, and an animal (i.e. Computing device 10 may utilize sensor data, such as audio and/or video data, to detect when the user moves to another room and is looking at or “engaged” with another device. Paragraph 0034)
Nicholson ‘654 and Albadawi ‘563 are combinable because they are from same field of endeavor of speech systems (Albadawi ‘563 at “Background”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Nicholson ‘654 by adding the limitations as taught by Albadawi ‘563. The motivation for doing so would have been advantageous to better manage natural user interaction interfaces in order to provide positive user experiences which can prove to be challenging. Therefore, it would have been obvious to combine Nicholson ‘654 with Albadawi ‘563 to obtain the invention as specified.

Regarding claim 14; Albadawi ‘563 discloses wherein the at least one deictic term corresponds to a deictic pronoun (i.e. In another example, two people walk into the room, and one person asks the system: “Do we have any messages?” Using sensory information, such as image data and/or audio data to identify both people, the system may perform deictic resolution to resolve “we” to the identities of the two people in the room. NOTE: Examiner interprets the word “we” as the pronoun. Paragraph 0087).

Regarding claim 15; Albadawi ‘563 discloses wherein the instructions are further executable by the processor to store, in a rolling queue, the environmental audio (i.e. Voice listener 30, parser 40, and intent handler 50 cooperate to convert the audio data into commitments that are stored in commitment engine 60. Paragraph 0256).

Regarding claim 16; Albadawi ‘563 discloses wherein the rolling queue comprises N-seconds worth of the environmental audio (i.e. At a contextually appropriate time, the commitment engine may deliver one or more messages and/or execute one or more actions that are associated with one or more commitments. Commitment engine 60 may store messages in a message queue 62 or cause one or more output devices 70 to generate output. Paragraph 0044).

Regarding claim 17; Albadawi ‘563 discloses wherein the rolling queue comprises a predetermined amount of stored data (i.e. Where the commitment engine 60 receives multiple commitments, the commitment engine may prioritize the commitments for presentation to a user. In one use case example, the commitment engine 60 may be storing seven commitments for user Eddie, with each commitment set to convey a different message to Eddie. Paragraph 0126).

Regarding claim 18; Albadawi ‘563 discloses wherein the instructions executable by the processor to disambiguate comprise instructions executable by the processor to: 
analyze the environmental audio stored in the rolling queue responsive to receiving the user query (i.e. A natural language input may be parsed and analyzed. Paragraph 0031)
(i.e. A natural language input may be parsed and analyzed to generate an indication of one or more user intentions associated with the input. Paragraph 0031)
and apply a meaning to the at least one deictic term based at least in part on the determined context (i.e. A natural language input may be parsed and analyzed to generate an indication of one or more user intentions associated with the input. In some examples, data from one or more sensors also may be utilized to process the natural language inputs and/or user intentions. Such data may be processed to generate identity, location/position, status/activity, and/or other information related to one or more entities within range of a sensor. Statistical probabilities based on current and past data may be utilized to generate confidence values associated with entity information. Paragraph 0031).

Regarding claim 19; Albadawi ‘563 discloses wherein the instructions executable by the processor to disambiguate comprise instructions executable by the processor to: analyze the environmental audio responsive to capturing the environmental audio (i.e. A natural language input may be parsed and analyzed. Paragraph 0031)
determine, based on the analyzing, a running context associated with the environmental audio (i.e. A natural language input may be parsed and analyzed to generate an indication of one or more user intentions associated with the input. Paragraph 0031)
and applying a meaning to the at least one deictic term based at least in part on the running context (i.e. A natural language input may be parsed and analyzed to generate an indication of one or more user intentions associated with the input. In some examples, data from one or more sensors also may be utilized to process the natural language inputs and/or user intentions. Such data may be processed to generate identity, location/position, status/activity, and/or other information related to one or more entities within range of a sensor. Statistical probabilities based on current and past data may be utilized to generate confidence values associated with entity information. Paragraph 0031)

Regarding claim 20; Claim 1 contains substantially the same subject matter as claim 11. Therefore, claim 1 is rejected on the same grounds as claim 11. However, Claim 20 further 

Regarding claim 1; Claim 1 contains substantially the same subject matter as claim 11. Therefore, claim 1 is rejected on the same grounds as claim 11.

Regarding claim 2; Claim 2 contains substantially the same subject matter as claim 12. Therefore, claim 2 is rejected on the same grounds as claim 12.

Regarding claim 3; Claim 3 contains substantially the same subject matter as claim 13. Therefore, claim 3 is rejected on the same grounds as claim 13.

Regarding claim 4; Claim 4 contains substantially the same subject matter as claim 14. Therefore, claim 4 is rejected on the same grounds as claim 14.

Regarding claim 5; Claim 5 contains substantially the same subject matter as claim 15. Therefore, claim 5 is rejected on the same grounds as claim 15.

Regarding claim 6; Claim 6 contains substantially the same subject matter as claim 16. Therefore, claim 6 is rejected on the same grounds as claim 16.

Regarding claim 7; Claim 7 contains substantially the same subject matter as claim 17. Therefore, claim 7 is rejected on the same grounds as claim 17.

Regarding claim 8; Claim 8 contains substantially the same subject matter as claim 18. Therefore, claim 8 is rejected on the same grounds as claim 18.

Regarding claim 9; Claim 9 contains substantially the same subject matter as claim 19. Therefore, claim 9 is rejected on the same grounds as claim 19.

Regarding claim 10; Albadawi ‘563 discloses wherein the capturing comprises continuously capturing the environmental data (i.e. After initial identification of the person, the entity tracker 100 may use less resource-intensive techniques in order to continue tracking the person while conserving computing resources. For example, the entity tracker 100 may use lower-resolution cameras to track the person based on the general shape of their body, their gait (e.g., by evaluating angles formed between different joints as the person walks), their clothing (e.g., tracking patches of color known to correspond to the person's clothing), etc. In some examples, and to periodically confirm its initial identification of the person is still accurate, the entity tracker 100 may perform facial recognition intermittently after the initial identification. Paragraph 0216).


Relevant Prior Art References Not Relied Upon
1.	(NPL) An Interactive Multimedia Diary for the Home (English) - A system for retrieval and summarization of multimedia data from a home-like environment continuously captures video 

2.	(NPL)  Query Expansion Techniques for Information Retrieval: A Survey - With the ever increasing size of the web, relevant information extraction on the Internet with a query formed by a few keywords has become a big challenge. Query Expansion (QE) plays a crucial role in improving searches on the Internet. Here, the user’s initial query is reformulated by adding additional meaningful terms with similar significance. QE – as part of information retrieval (IR) – has long attracted researchers’ attention. It has become very influential in the field of personalized social document, question answering, cross-language IR, information filtering and multimedia IR. Research in QE has gained further prominence because of IR dedicated conferences such as TREC (Text Information Retrieval Conference) and CLEF (Conference and Labs of the Evaluation Forum). This paper surveys QE techniques in IR from 1960 to 2017 with respect to core techniques, data sources used, weighting and ranking methodologies, user participation and applications – bringing out similarities and differences. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581.  The examiner can normally be reached on 9-5 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARCUS T. RILEY, ESQ.
Examiner
Art Unit 2677



/MARCUS T RILEY/Primary Examiner, Art Unit 2677